j _l`. F_.-_.. .:_`)
.: _‘~. - . -_'
11 i_. _ -. - vi

IN THE UNITED STATES DlSTRICT COURT FEB 1 5 mg
FOR THE DISTRICT oF MONTANA C'e[;i;tg;[n
HELENA DIVISION Hc:ena
TRUSTEES OF THE NATIONAL

AUTOMATIC SPRINKLER INDUSTRY
WELFARE FUND, TRUSTEES OF Tl-IE
NATIONAL AUTOMATIC SPRINKLER
LOCAL 669 UA EDUCATION FUND,
TRUSTEES OF THE NATIONAL
AUTOMATIC SPRINKLER INDUSTRY
PENSION FUND, TRUSTEES OF TI-IE
SPRINKLER INDUSTRY SUPPLEMENTAL
PENSION FUND AND ROAD SPRINKLER
FILLERS LOCAL UNION 669 WORK
ASSESSMENTS
8000 Corporate Drive
Landover, MD 20785

Plaintiffs,

V.

SECURITY FIRE PROTECTION, INC.,
PO Box 5868
Helena, MT 59604

and
KEVIN BRICENO
1101 Chestnut St.
PO Box 5868
Helena, MT 59604

and
JUNE BRICENO
1101 Chestnut St.
PO Box 5868
Helena, MT 59604

Defendants.

 

 

No. CV 17-43 -H-SEH

ORDER

On February 14, 2019, Defendants Security Fire Protection, Inc., Kevin

Briceno, and June Briceno, filed and served a document denominated Confession
of Judgrnent.l

'I`he Court has elected to treat the Confession ofJudgment as an Offer of
Judgment under Rule 68(a) of the Federal Rules of Civil Procedure.

ORDERED:

On or before February 28, 2019, Plaintiff shall file and serve on Defendants
a Rule 68(a) written notice as to whether the offer is or is not accepted.

If the offer is not accepted it will be considered withdrawn.2

lf the offer is accepted: either party (1) may file and serve the offet3 and (2)
a notice of acceptance.4 Upon filing of the offer and a notice of acceptance the
clerk is directed to enter judgments

DATED this __(_-§_-day of Februaly, 2019.

,@F/A/m f/€é#dm

’sAM E. HADDON
United States District Judge

 

' Doc. 80.
2 Fed. R. Clv. P. 68(|)).
3 DOC. 30.
4 Fed. R.. Clv. P. 68(3).
5 Fed. R. Civ. P. 68(3).

